Case 0:21-cv-61250-RS Document 1-13 Entered on FLSD Docket 06/15/2021 Page 1 of 5




                           Petition Exhibit 12


                            Email from Jane Wagner
                              (December 21, 2020)
    Case 0:21-cv-61250-RS Document 1-13 Entered on FLSD Docket 06/15/2021 Page 2 of 5


Barth, Suzanne

From:                Jane Wagner <jlw@commlawgroup.com>
Sent:                Monday, December 21, 2020 11:23 AM
To:                  Brown, Christopher; Michael Donahue
Cc:                  Barth, Suzanne
Subject:             RE: Stratics Group, Inc. CID


Christopher,

Thank you for your email. We provide the following response to your questions, but also ask that we have a call to
discuss some questions and concerns (or clarifications needed) with a few of your directives. Please let us know if you
have time on Tuesday after 11:30 or Wednesday before 3:00 for a call.

We have sent our client revised Certificates of Compliance that address the relationship between the United States and
Canadian entities and attribution for production and will have those sent to you as soon as they have been executed.

We represent both Stratics Group, Inc. and Stratics Networks Inc. and will supplement prior productions with a
statement that the filings were on behalf of both companies to clean that up.

In the Preliminary Statement submitted on December 11th we thought it was made clear that “Stratics [Group, Inc.] does
not have any documents responsive to the CID. Notwithstanding this, to date, Stratics has provided the FTC with initial
responses related to the Subject Customers or Subscribers. That information is under the custody and control of Stratics
Networks Inc. Consistent with this initial cooperation and the focus of the CID on the Subject Customers and Subscribers,
the Interrogatory responses and documents provided with this response are provided by Stratics Networks Inc.”

If an additional narrative to again explain that all responses and information provided to date and the information
related to Subject Customers and/or Subscribers should be attributed to Stratics Networks Inc., we can do that.

Stratics Networks Inc.’s in‐house counsel continues to work on the subpoena spreadsheet and we will provide you with
an update on when production is likely during our call.

We’d also like to discuss with you the ‐ when and why ‐ you require certain information to be redacted from emails and
make sure we properly follow those directives. We have two additional batches of emails that Stratics has provided to
us that we are preparing for production. However, before we produce, we want to make sure they are properly
redacted.

As soon as we have information on when to expect the transmission detail records and other responsive information we
will let you know. In the meantime, let us know your availability for a call.

Thanks,

Jane Wagner

From: Brown, Christopher <cbrown3@ftc.gov>
Sent: Friday, December 18, 2020 4:40 PM
To: Michael Donahue <mpd@commlawgroup.com>; Jane Wagner <jlw@commlawgroup.com>
Cc: Barth, Suzanne <sbarth@ftc.gov>
Subject: RE: Stratics Group, Inc. CID

                                                            1
    Case 0:21-cv-61250-RS Document 1-13 Entered on FLSD Docket 06/15/2021 Page 3 of 5

Jane,

We have received and reviewed Stratics’ rolling CID responses produced by your law firm to date, and we have a few
questions and comments that we want to bring to your attention.

   1. “The Stratics Group, Inc.’ Response to Civil Investigative Demand” dated 12‐9‐20 is submitted without client
      signature and attorney signature and/or law firm signature block as to objections.
   2. “The Response of Stratics Group, Inc. to Civil Investigative Demand” dated 12‐11‐20 is submitted without client
      signature and verification under penalty of perjury, or attorney signature and/or law firm signature block as to
      preliminary statements and objections. Upon completion, the interrogatory answers should be submitted with
      verification and document production should include signed Certifications of Compliance and of Records of
      Regularly Conducted Business Activity.
   3. The authorship and ownership of both CID responses listed above remains unclear. They appear to be drafted
      on behalf of Stratics Group, Inc., but also seem to make assertions on behalf of Stratics Networks. This is made
      all the more confusing by your representation during our last telephone conversation that your law firm was
      retained by Stratics Networks, but unwillingness to state whether this representation also includes Stratics
      Group, Inc. We would appreciate some clarity on these issues.
   4. The email correspondence between Stratics and US Telecom has been produced as PDFs. However, per the
      FTC’s Bureau of Consumer Protection Production Requirements (included with the CID), Electronically Store
      Information (ESI) is to be produced “in native format with all metadata and either document level extracted text
      or Optical Character Recognition…” Accordingly, we will need Stratics to produce this email correspondence,
      and any future documents (including ESI) in accordance with the aforementioned production requirements.
   5. What is the status of the spreadsheet that your client is preparing re: Specifications C, D‐1, D‐3 and D‐4?
   6. More generally, when can we expect Stratics to complete its CID response? As you know, the CID also includes
      an investigational hearing of Stratics, which will need to be re‐scheduled given the production extensions and
      delays.
   7. Lastly, we want to reiterate that several document requests under Specification D instruct Stratics to redact and
      not produce email headers, other non‐content portions of email communications, and/or information that
      identifies a specific customer or subscriber.


Regards,


Christopher

Christopher E. Brown
Attorney
Federal Trade Commission
Bureau of Consumer Protection | Division of Marketing Practices
600 Pennsylvania Avenue, NW | Mailstop CC-8528 | Washington, DC 20580
(202) 326-2825 (telephone) | (202) 326-3395 (fax)
cbrown3@ftc.gov




From: Michael Donahue <mpd@commlawgroup.com>
Sent: Wednesday, December 16, 2020 10:17 AM
To: Brown, Christopher <cbrown3@ftc.gov>; Barth, Suzanne <sbarth@ftc.gov>
Cc: Jane Wagner <jlw@commlawgroup.com>; Barker, Christine <cbarker@ftc.gov>
Subject: RE: Stratics Group, Inc. CID

Thank you.
                                                          2
      Case 0:21-cv-61250-RS Document 1-13 Entered on FLSD Docket 06/15/2021 Page 4 of 5


From: Brown, Christopher <cbrown3@ftc.gov>
Sent: Wednesday, December 16, 2020 10:15 AM
To: Michael Donahue <mpd@commlawgroup.com>; Barth, Suzanne <sbarth@ftc.gov>
Cc: Jane Wagner <jlw@commlawgroup.com>; Barker, Christine <cbarker@ftc.gov>
Subject: RE: Stratics Group, Inc. CID

Yes, we will send another link as soon as possible.

From: Michael Donahue <mpd@commlawgroup.com>
Sent: Wednesday, December 16, 2020 10:13 AM
To: Brown, Christopher <cbrown3@ftc.gov>; Barth, Suzanne <sbarth@ftc.gov>
Cc: Jane Wagner <jlw@commlawgroup.com>
Subject: Stratics Group, Inc. CID

Christopher and Suzanne,

We received additional information from Stratics in response to the CID; however, I believe the prior links have
expired. Can you please provide additional upload links?

Regards,
Michael

Michael P. Donahue
Partner
Marashlian & Donahue, PLLC
The CommLaw Group
1430 Spring Hill Road, Suite 310
Tysons, Virginia 22102
Office Tel: 703‐714‐1319
Office Fax: 703‐563‐6222
E‐Mail: mpd@CommLawGroup.com
Website: www.CommLawGroup.com

Named "Leading Customer Service Law Firm" and “Best Communications Law Firm” of the year in the U.S.*

FOR INFORMATION ABOUT FIXED‐FEE REGULATORY, TAX AND CORPORATE LICENSING, REGISTRATION AND COMPLIANCE SERVICES,
VISIT OUR AFFILIATED CONSULTING FIRM, THE COMMPLIANCE GROUP: www.CommplianceGroup.com

Pursuant to Treasury Regulations, any U.S. federal tax advice contained in this communication, unless otherwise stated, is not intended and cannot be used for the purpose of
avoiding tax‐related penalties.

This message contains confidential information belonging to the sender, which is intended to be legally privileged and confidential and/or a purely private communication
between the sender and the recipient(s). The information contained herein, including any attachments, is intended only for the use of the recipient(s). If you are not a named
recipient(s), or an employee or agent responsible for delivering it to a named recipient, you are advised and placed on notice that any disclosure, copying, distribution, the taking
of any action or refraining from an action in reliance on the contents or information contained in this message and any attachment is strictly prohibited and may be legally
actionable. If you have received this message or any portion of it in error, please immediately advise the sender by return email to mpd@commlawgroup.com delete the
message and any attachments and destroy any hardcopies made by you or others. If you have forwarded this message or any portion of it to another or others, you must notify
us immediately of their proper email or other addresses and you are to notify them of the privileged and confidential nature of this message and to take action to delete the
message and its attachments and to destroy any hardcopies. Thank you.

* No representation is made that the quality of the legal services to be performed is greater than the quality of legal services performed by other
lawyers. The hiring of a lawyer is an important decision that should not be based solely upon advertisements. This message is not intended to be an
advertisement or solicitation.




                                                                                         3
     Case 0:21-cv-61250-RS Document 1-13 Entered on FLSD Docket 06/15/2021 Page 5 of 5



Disclaimer

The information contained in this communication from the sender is confidential. It is intended solely for use by the recipient and
others authorized to receive it. If you are not the recipient, you are hereby notified that any disclosure, copying, distribution or
taking action in relation of the contents of this information is strictly prohibited and may be unlawful.

This email has been scanned for viruses and malware, and may have been automatically archived by Mimecast Ltd, an innovator in
Software as a Service (SaaS) for business. Providing a safer and more useful place for your human generated data. Specializing in;
Security, archiving and compliance. To find out more Click Here.




                                                                   4
